Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
The request filed on 02/04/2022 for a Request for Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 17/269519 is acceptable and a RCE has been established.  An action on the RCE follows.

Allowable Subject Matter
Claims 1-7, 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 which recites the transceiver element for beamforming, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to comprising: receiving circuitry configured to receive a radio frequency signal via an antenna element associated with the receiving circuitry, wherein the radio frequency signal comprises a first received signal part and a second received signal part; down-converting circuitry configured to down-convert the radio frequency signal to provide a down-converted signal, wherein the down-converted signal comprises a first down-converted signal part corresponding to the first received signal part and a second down-converted signal part corresponding to the second received signal part; extracting circuitry configured to extract at least the second down-converted signal part from the down-converted signal; output circuitry configured to provide an output signal comprising a first output signal part and a second output signal part, wherein the first output signal part comprises at least a first intermediate signal part which comprises at least the first down-converted signal part, and wherein the second output signal part comprises at least the second down-converted signal part extracted from the down-converted signal-input circuitry configured to receive an input signal from a further transceiver element, wherein the input signal comprises a first input signal part and a second input signal part; combining circuitry configured to combine the first input signal part and the first intermediate signal part to provide the first output signal part; and concatenating circuitry configured to concatenate the second input signal part and the second down-converted signal part to provide the second output signal part.
The prior art of record, also does not teach or suggest the transceiver as recited in claim 14 wherein transceiver comprising- two or more transceiver elements, each transceiver element comprising: receiving circuitry configured to receive a radio frequency signal via an antenna element associated with the receiving circuitry, wherein the radio frequency signal comprises a first received signal part and a second received signal part; down-converting circuitry configured to down-convert the radio frequency signal to provide a down-converted signal, wherein the down-converted signal comprises a first down-converted signal part corresponding to the first received signal part and a second down-converted signal part corresponding to the second received signal part; extracting circuitry configured to extract at least the second down-converted signal part from the down-converted signal; and output circuitry configured to provide an output signal comprising a first output signal part and a second output signal part, wherein the first output signal part comprises at least a first intermediate signal part which comprises at least the first down-converted signal part, and wherein the second output signal part comprises at least the second down-converted signal part extracted from the down-converted signal; and a further signal processing element, connected in series wherein the output circuitry of each of the transceiver elements is connected to input circuitry of either of another one of the transceiver elements and the further signal processing element.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.